 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11    YEISER RESEARCH &                               Case No. 17-cv-1290-BAS-MSB
      DEVELOPMENT, LLC,
12                                                    ORDER DENYING EX PARTE
                                   Plaintiff,         MOTION TO STAY
13                                                    PRODUCTION
             v.
14                                                    [ECF No. 55]
      TEKNOR APEX COMPANY,
15                               Defendant.
16
17         Defendant Teknor Apex Company (“Teknor”) moves ex parte to stay a March
18   20, 2019 discovery production deadline ordered by Magistrate Judge Michael Berg
19   pending this Court’s resolution of Teknor’s objection to a portion of Judge Berg’s
20   underlying discovery order. (ECF No. 55.) Teknor has also filed an objection to
21   Judge Berg’s discovery order as a noticed motion, with a selected hearing date of
22   April 29, 2019. (ECF No. 56.) Teknor indicates that Plaintiff Yeiser Research &
23   Development, LLC (“YRD”) will oppose Teknor’s discovery motion and YRD’s
24   opposition will stand as its response to Teknor’s ex parte request. For the reasons
25   herein, the Court denies Teknor’s ex parte motion to stay production pending the
26   Court’s resolution of Teknor’s discovery motion.
27                            RELEVANT BACKGROUND
28         Teknor’s ex parte request arises from Teknor’s failure to produce documents
                                                –1–
                                                                               17cv1290
 1   in response to several of YRD’s document production requests. These document
 2   requests bear in part on YRD’s trade secrets claims under the Delaware Uniform
 3   Trade Secrets Act (“DUTSA”), 6 Del. C. § 2001 et seq., and the federal Defend Trade
 4   Secrets Act, 18 U.S.C. § 1831 et seq, but many requests are not facially limited to
 5   YRD’s trade secrets claims. (See ECF No. 42 at 19–52 (outlining YRD’s various
 6   production requests).) The Court previously determined that YRD has plausibly
 7   stated trade secrets claims by identifying trade secrets Teknor allegedly stole. (ECF
 8   No. 23.) Teknor now argues that YRD has failed to identify YRD’s trade secrets with
 9   reasonable specificity in response to an interrogatory Teknor propounded. (ECF No.
10   55 ¶¶ 36.) Teknor objects to having to produce documents in response to YRD’s
11   various discovery requests until YRD supplements its trade secrets interrogatory
12   response. (ECF No. 55 ¶¶ 7, 12.) In a March 7, 2019 order, Judge Berg disagreed
13   with Teknor’s contention about YRD’s interrogatory response and ordered Teknor to
14   produce documents to several of YRD’s discovery requests by March 20, 2019 “as
15   previously negotiated by the parties.” (ECF No. 50 at 2; ECF No. 55 ¶¶ 9–10.)
16   Teknor filed its ex parte request to stay production on the eve of its production
17   deadline. (ECF No. 55.)
18                                    LEGAL STANDARD
19          “Ex parte applications are a form of emergency relief that will only be granted
20   upon an adequate showing of good cause or irreparable injury to the party seeking
21   relief.” Clark v. Time Warner Cable, No. 07-1797-VBF(RCx), 2007 WL 1334965,
22   *1 (C.D. Cal. May 3, 2007). To justify ex parte relief, the moving party must establish
23   (1) that its cause will be irreparably prejudiced if the underlying motion is heard
24   according to regular noticed motion procedures, and (2) that it is without fault in
25   creating the crisis that requires ex parte relief, or that the crisis occurred as a result of
26   excusable neglect. See Mission Power Eng’g Co. v. Continental Cas. Co., 883 F.
27   Supp. 488, 492 (C.D. Cal. 1995). “An ex parte application is a means of obtaining
28   extraordinary relief and is appropriate in only rare circumstances.” Santos v. TWC
                                                 –2–
                                                                                        17cv1290
 1   Administration LLC, No. CV 13-04799 MMM (CWx), 2014 WL 12703021, *1 (C.D.
 2   Cal. 2014).
 3                                        DISCUSSION
 4         Teknor’s “filing of a motion for review of the Magistrate Judge’s order is not
 5   sufficient to suspend defendant’s obligation to comply with the Magistrate Judge’s
 6   order.” Ahmed v. HSBC Bank United States, No. ED CV 15-2057 FMO (SPx), 2018
 7   WL 504672, at *5 (C.D. Cal. Jan. 12, 2018). A magistrate judge’s decisions “should
 8   not be considered ineffective, advisory, or nonfinal simply because they may be
 9   reviewed by the district court.” Kimbrell v. ADIA, S.A., 834 F. Supp. 1313, 1317 (D.
10   Kan. 1993). “Decisions by a magistrate judge on nondispositive motions are intended
11   to be effective unless overturned by the district judge, just as decisions of a district
12   judge are intended to be effective unless overturned by a circuit court.” Id. Even if,
13   as Teknor argues, Judge Berg’s conclusion that YRD has identified its alleged trade
14   secrets with reasonable specificity is shown to be clearly erroneous, “[e]ven incorrect
15   orders from courts ordinarily must be obeyed until set aside[.]” Maness v. Meyers,
16   419 U.S. 449, 457–58 (1975). Thus, the Court cannot find that ex parte relief from
17   the production deadline is warranted simply because Teknor seeks review of Judge
18   Berg’s order.
19
20         Teknor’s ex parte motion claims prejudice because “without YRD’s reasonably
21   specific statement as to the bounds of the alleged trade secrets it asserts in this action,”
22   Teknor “risks YRD molding its trade secret claims to Teknor’s confidential,
23   proprietary, and/or trade secret information” and Teknor “is unable to adequately
24   formulate a well-reasoned defense because it is presently unclear what the alleged
25   trade secrets actually are.” (ECF No. 55 ¶ 12.) Teknor further argues that a failure
26   to grant ex parte relief now will moot Teknor’s discovery motion objecting to Judge
27   Berg’s order. (ECF No. 55 ¶ 13.) These arguments underscore for the Court that a
28   denial of ex parte relief now will not irreparably harm Teknor, nor moot Teknor’s
                                                –3–
                                                                                       17cv1290
 1   discovery motion.
 2
 3           This Court has broad authority to fashion appropriate relief in the event that
 4   Teknor prevails before this Court in showing that Judge Berg clearly erred in finding
 5   that YRD has adequately identified its trade secrets. For example, the Court can order
 6   YRD to destroy or return all discovery YRD received from Teknor as a result of
 7   compliance with Judge Berg’s order. See Church of Scientology of California v.
 8   United States, 506 U.S. 9, 12–13 (1992) (“[A] court does have power to effectuate a
 9   partial remedy by ordering the Government to destroy or return any and all copies it
10   may have in its possession, [which] is sufficient to prevent this case from being
11   moot.”). The Court can also prohibit YRD from relying on any information contained
12   in the documents Teknor produces in response to Judge Berg’s order. See Doe v.
13   S.E.C., No. MC 11-80209 CRB, 2012 WL 78586, *5 (N.D. Jan. 10, Cal. 2012) (“If
14   the Ninth Circuit finds the subpoena improper and reverses this Court’s order denying
15   the motion to quash, this Court will require the SEC to disavow reliance on any
16   information gained from the subpoena.”). Thus, a denial of Teknor’s request to stay
17   compliance with Judge Berg’s order will not cause irreparable harm. See United
18   States v. Anderson, No. 14-cv-01932-JST, 2015 WL 294831, *2 (N.D. Cal. Jan. 21,
19   2015) (“District Courts have routinely found that no irreparable injury would result
20   from the denial of a stay pending appeal of an order enforcing compliance with an
21   IRS summons.”).
22                                CONCLUSION & ORDER
23           For the foregoing reasons, the Court DENIES Teknor’s ex parte motion. (ECF
24   No. 55.) Teknor shall comply with Judge Berg’s order no later than March 21,
25   2019.
26           IT IS SO ORDERED.
27   DATED: March 20, 2019
28
                                              –4–
                                                                                  17cv1290
